February 13, 2009


Ms. Nissa M. Dunn
Law Offices of Nissa Dunn, P.C.
600 Navarro Street, Suite 500
San Antonio, TX 78205


Mr. Leo D. Figueroa
Leo D. Figueroa, P.C.
111 Soledad Street, Suite 1900
San Antonio, TX 78205
Honorable Joe Frazier Brown Jr.
Bexar County Courthouse
57th Judicial District Court
100 Dolorosa
San Antonio, TX 78205

RE:   Case Number:  07-0419
      Court of Appeals Number:  04-07-00312-CV
      Trial Court Number:  2006-CI-18007

Style:      IN RE  LABATT FOOD SERVICE, L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |